929 A.2d 155 (2007)
400 Md. 396
CATHOLIC HEALTH INITIATIVES INC. et al.
v.
Jason Allen BARBER et al.
No. 43, September Term, 2007.
Court of Appeals of Maryland.
July 30, 2007.
Angus R. Everton (Mary Alane Downs, Morgan, Carlo, Downs & Everton, P.A., *156 Hunt Valley), John R. Penhallegon (Cornblatt, Bennett, Penhallegon & Roberson, P.A., Baltimore), Thomas C. Marriner (Wharton, Levin, Ehrmantraut & Klein, P.A., Annapolis), James R. Chason (Whiteford, Taylor & Preston, L.L.P., Towson), for petitioners.
Jeffrey S. Goldstein (Jeffrey S. Goldstein, P.A., Bertram M. Goldstein, Bertram M. Goldstein and Associates), Columbia, for respondents.
Submitted before BELL, C.J., RAKER CATHELL, HARRELL, BATTAGLIA and GREENE, JJ.
PER CURIAM ORDER.
The Court having granted the petition for writ of certiorari in the above-captioned case, it is this 30th day of July, 2007,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to that Court for further consideration in light of Carroll v. Konits, 400 Md. 167, 929 A.2d 397 (2007). Costs in this Court and in the Court of Special Appeals to abide the result.